 Case 2:18-cv-05153-JMA-SIL Document 11 Filed 04/25/19 Page 1 of 1 PageID #: 80
                                                                                              FILED 
                                                                                              CLERK 
                                                                                                  
UNITED STATES DISTRICT COURT                                                       4/25/2019 11:37 am
                                                                                                  
EASTERN DISTRICT OF NEW YORK                                                          U.S. DISTRICT COURT 
                                                                                 EASTERN DISTRICT OF NEW YORK 
-----------------------------------------------------------------X                    LONG ISLAND OFFICE 
                                                                 :
MALIBU MEDIA, LLC,                                               :
                                                                 :    Case No. 2:18-cv-05153-JMA-SIL
                                      Plaintiff,                 :
                                                                 :
                             vs.                                 :
                                                                 :
JOHN DOE subscriber assigned IP address                          :
24.186.197.237,                                                  :
                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X


                      PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                             WITH PREJUDICE OF JOHN DOE

          PLEASE TAKE NOTICE, Plaintiff has settled this matter with John Doe (“Defendant”)

 through his counsel. Pursuant to the settlement agreement’s terms, Plaintiff hereby voluntarily

 dismisses Defendant from this action with prejudice. John Doe was assigned the IP Address

 24.186.197.237. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither

 answered Plaintiff’s Complaint nor filed a motion for summary judgment.

          Consistent herewith Plaintiff consents to the Court having its case closed for

 administrative purposes.

          Dated: April 24, 2019                                Respectfully Submitted,

                                                               By: /s/ Kevin T. Conway, Esq.
                                                               Kevin T. Conway, Esq.
        Case closed.                                           NY Bar No.: 2133304
        SO ORDERED.                                            80 Red Schoolhouse Road,
        /s/ JMA, USDJ                                          Suite 110
        4/25/2019                                              Spring Valley, NY 10977-6201
                                                               T: (845) 352-0206
                                                               F: (845) 352-0481
                                                               Email: ktcmalibu@gmail.com
                                                               Attorneys for Plaintiff

                                                          1
